(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                  DAIMLER AG v. BAUMAN ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

   No. 11–965.      Argued October 15, 2013—Decided January 14, 2014
Plaintiffs (respondents here) are twenty-two residents of Argentina who
  filed suit in California Federal District Court, naming as a defendant
  DaimlerChrysler Aktiengesellschaft (Daimler), a German public
  stock company that is the predecessor to petitioner Daimler AG.
  Their complaint alleges that Mercedes-Benz Argentina (MB Argenti-
  na), an Argentinian subsidiary of Daimler, collaborated with state se-
  curity forces during Argentina’s 1976–1983 “Dirty War” to kidnap,
  detain, torture, and kill certain MB Argentina workers, among them,
  plaintiffs or persons closely related to plaintiffs. Based on those alle-
  gations, plaintiffs asserted claims under the Alien Tort Statute and
  the Torture Victim Protection Act of 1991, as well as under California
  and Argentina law. Personal jurisdiction over Daimler was predicat-
  ed on the California contacts of Mercedes-Benz USA, LLC (MBUSA),
  another Daimler subsidiary, one incorporated in Delaware with its
  principal place of business in New Jersey. MBUSA distributes Daim-
  ler-manufactured vehicles to independent dealerships throughout the
  United States, including California. Daimler moved to dismiss the
  action for want of personal jurisdiction. Opposing that motion, plain-
  tiffs argued that jurisdiction over Daimler could be founded on the
  California contacts of MBUSA. The District Court granted Daimler’s
  motion to dismiss. Reversing the District Court’s judgment, the
  Ninth Circuit held that MBUSA, which it assumed to fall within the
  California courts’ all-purpose jurisdiction, was Daimler’s “agent” for
  jurisdictional purposes, so that Daimler, too, should generally be an-
  swerable to suit in that State.
Held: Daimler is not amenable to suit in California for injuries alleged-
 ly caused by conduct of MB Argentina that took place entirely outside
 the United States. Pp. 6–24.
2                       DAIMLER AG v. BAUMAN

                                  Syllabus

       (a) California’s long-arm statute allows the exercise of personal ju-
    risdiction to the full extent permissible under the U. S. Constitution.
    Thus, the inquiry here is whether the Ninth Circuit’s holding com-
    ports with the limits imposed by federal due process. See Fed. Rule
    Civ. Proc. 4(k)(1)(A). P. 6.
       (b) For a time, this Court held that a tribunal’s jurisdiction over
    persons was necessarily limited by the geographic bounds of the fo-
    rum. See Pennoyer v. Neff, 95 U.S. 714. That rigidly territorial focus
    eventually yielded to a less wooden understanding, exemplified by
    the Court’s pathmarking decision in International Shoe Co. v. Wash-
    ington, 326 U.S. 310. International Shoe presaged the recognition of
    two personal jurisdiction categories: One category, today called “spe-
    cific jurisdiction,” see Goodyear Dunlop Tires Operations, S. A. v.
    Brown, 564 U. S. ___, ___, encompasses cases in which the suit
    “arise[s] out of or relate[s] to the defendant’s contacts with the fo-
    rum,” Helicopteros Nacionales de Colombia, S. A. v. Hall, 466 U.S.
408, 414, n. 8. International Shoe distinguished exercises of specific,
    case-based jurisdiction from a category today known as “general ju-
    risdiction,” exercisable when a foreign corporation’s “continuous cor-
    porate operations within a state [are] so substantial and of such a na-
    ture as to justify suit against it on causes of action arising from
    dealings entirely distinct from those activities.” 326 U.S., at 318.
       Since International Shoe, “specific jurisdiction has become the cen-
    terpiece of modern jurisdiction theory.” Goodyear, 564 U. S., at ___.
    This Court’s general jurisdiction opinions, in contrast, have been few.
    See Perkins v. Benguet Consol. Mining Co., 342 U.S. 437, Helicopte-
    ros, 466 U.S., at 416, and Goodyear, 564 U. S., at ___. As is evident
    from these post-International Shoe decisions, while specific jurisdic-
    tion has been cut loose from Pennoyer’s sway, general jurisdiction has
    not been stretched beyond limits traditionally recognized. Pp. 6–14.
       (c) Even assuming, for purposes of this decision, that MBUSA qual-
    ifies as at home in California, Daimler’s affiliations with California
    are not sufficient to subject it to the general jurisdiction of that
    State’s courts. Pp. 14–23.
          (1) Whatever role agency theory might play in the context of
    general jurisdiction, the Court of Appeals’ analysis in this case can-
    not be sustained. The Ninth Circuit’s agency determination rested
    primarily on its observation that MBUSA’s services were “important”
    to Daimler, as gauged by Daimler’s hypothetical readiness to perform
    those services itself if MBUSA did not exist. But if “importan[ce]” in
    this sense were sufficient to justify jurisdictional attribution, foreign
    corporations would be amenable to suit on any or all claims wherever
    they have an in-state subsidiary or affiliate, an outcome that would
    sweep beyond even the “sprawling view of general jurisdiction” re-
                      Cite as: 571 U. S. ____ (2013)                       3

                                 Syllabus

  jected in Goodyear. 564 U. S., at ___. Pp. 15–17.
       (2) Even assuming that MBUSA is at home in California and
  that MBUSA’s contacts are imputable to Daimler, there would still be
  no basis to subject Daimler to general jurisdiction in California. The
  paradigm all-purpose forums for general jurisdiction are a corpora-
  tion’s place of incorporation and principal place of business. Good-
  year, 564 U. S., at ___. Plaintiffs’ reasoning, however, would reach
  well beyond these exemplar bases to approve the exercise of general
  jurisdiction in every State in which a corporation “engages in a sub-
  stantial, continuous, and systematic course of business.” Brief for
  Respondents 16–17, and nn. 7–8. The words “continuous and sys-
  tematic,” plaintiffs and the Court of Appeals overlooked, were used in
  International Shoe to describe situations in which the exercise of spe-
  cific jurisdiction would be appropriate. See 326 U.S., at 317. With
  respect to all-purpose jurisdiction, International Shoe spoke instead
  of “instances in which the continuous corporate operations within a
  state [are] so substantial and of such a nature as to justify suit . . . on
  causes of action arising from dealings entirely distinct from those ac-
  tivities.” Id., at 318. Accordingly, the proper inquiry, this Court has
  explained, is whether a foreign corporation’s “affiliations with the
  State are so ‘continuous and systematic’ as to render [it] essentially
  at home in the forum State.” Goodyear, 564 U. S., at ___.
     Neither Daimler nor MBUSA is incorporated in California, nor
  does either entity have its principal place of business there. If Daim-
  ler’s California activities sufficed to allow adjudication of this Argen-
  tina-rooted case in California, the same global reach would presuma-
  bly be available in every other State in which MBUSA’s sales are
  sizable. No decision of this Court sanctions a view of general juris-
  diction so grasping. The Ninth Circuit, therefore, had no warrant to
  conclude that Daimler, even with MBUSA’s contacts attributed to it,
  was at home in California, and hence subject to suit there on claims
  by foreign plaintiffs having nothing to do with anything that occurred
  or had its principal impact in California. Pp. 18–21.
       (3) Finally, the transnational context of this dispute bears atten-
  tion. This Court’s recent precedents have rendered infirm plaintiffs’
  Alien Tort Statute and Torture Victim Protection Act claims. See Ki-
  obel v. Royal Dutch Petroleum Co., 569 U. S. ___, ___, and Mohamad
  v. Palestinian Authority, 566 U. S. ___, ___. The Ninth Circuit, more-
  over, paid little heed to the risks to international comity posed by its
  expansive view of general jurisdiction. Pp. 22–23.
644 F.3d 909, reversed.

   GINSBURG, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, THOMAS, BREYER, ALITO, and KAGAN, JJ.,
joined. SOTOMAYOR, J., filed an opinion concurring in the judgment.
                         Cite as: 571 U. S. ____ (2014)                              1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
      preliminary print of the United States Reports. Readers are requested to
      notify the Reporter of Decisions, Supreme Court of the United States, Wash-
      ington, D. C. 20543, of any typographical or other formal errors, in order
      that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 11–965
                                    _________________


          DAIMLER AG, PETITIONER v. BARBARA

                   BAUMAN ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                [January 14, 2014]


   JUSTICE GINSBURG delivered the opinion of the Court.
   This case concerns the authority of a court in the United
States to entertain a claim brought by foreign plaintiffs
against a foreign defendant based on events occurring
entirely outside the United States. The litigation com-
menced in 2004, when twenty-two Argentinian residents1
filed a complaint in the United States District Court for the
Northern District of California against DaimlerChrysler
Aktiengesellschaft (Daimler),2 a German public stock
company, headquartered in Stuttgart, that manufactures
Mercedes-Benz vehicles in Germany.           The complaint
alleged that during Argentina’s 1976–1983 “Dirty War,”
Daimler’s Argentinian subsidiary, Mercedes-Benz Argen-
tina (MB Argentina) collaborated with state security
forces to kidnap, detain, torture, and kill certain MB
——————
   1 One plaintiff is a resident of Argentina and a citizen of Chile; all

other plaintiffs are residents and citizens of Argentina.
   2 Daimler was restructured in 2007 and is now known as Daimler AG.

No party contends that any postsuit corporate reorganization bears on
our disposition of this case. This opinion refers to members of the
Daimler corporate family by the names current at the time plaintiffs
filed suit.
2                 DAIMLER AG v. BAUMAN

                     Opinion of the Court

Argentina workers, among them, plaintiffs or persons
closely related to plaintiffs. Damages for the alleged
human-rights violations were sought from Daimler under
the laws of the United States, California, and Argentina.
Jurisdiction over the lawsuit was predicated on the Cali-
fornia contacts of Mercedes-Benz USA, LLC (MBUSA),
a subsidiary of Daimler incorporated in Delaware with
its principal place of business in New Jersey. MBUSA
distributes Daimler-manufactured vehicles to independ-
ent dealerships throughout the United States, including
California.
   The question presented is whether the Due Process
Clause of the Fourteenth Amendment precludes the Dis-
trict Court from exercising jurisdiction over Daimler in
this case, given the absence of any California connection
to the atrocities, perpetrators, or victims described in the
complaint. Plaintiffs invoked the court’s general or all-
purpose jurisdiction. California, they urge, is a place
where Daimler may be sued on any and all claims against
it, wherever in the world the claims may arise. For exam-
ple, as plaintiffs’ counsel affirmed, under the proffered
jurisdictional theory, if a Daimler-manufactured vehicle
overturned in Poland, injuring a Polish driver and passen-
ger, the injured parties could maintain a design defect suit
in California. See Tr. of Oral Arg. 28–29. Exercises of
personal jurisdiction so exorbitant, we hold, are barred by
due process constraints on the assertion of adjudicatory
authority.
   In Goodyear Dunlop Tires Operations, S. A. v. Brown,
564 U. S. ___ (2011), we addressed the distinction between
general or all-purpose jurisdiction, and specific or conduct-
linked jurisdiction. As to the former, we held that a court
may assert jurisdiction over a foreign corporation “to hear
any and all claims against [it]” only when the corporation’s
affiliations with the State in which suit is brought are
so constant and pervasive “as to render [it] essentially at
                 Cite as: 571 U. S. ____ (2014)            3

                     Opinion of the Court

home in the forum State.” Id., at ___ (slip op., at 2). In-
structed by Goodyear, we conclude Daimler is not “at
home” in California, and cannot be sued there for injuries
plaintiffs attribute to MB Argentina’s conduct in Argentina.
                              I
  In 2004, plaintiffs (respondents here) filed suit in the
United States District Court for the Northern District of
California, alleging that MB Argentina collaborated with
Argentinian state security forces to kidnap, detain, tor-
ture, and kill plaintiffs and their relatives during the
military dictatorship in place there from 1976 through
1983, a period known as Argentina’s “Dirty War.” Based
on those allegations, plaintiffs asserted claims under the
Alien Tort Statute, 28 U.S. C. §1350, and the Torture
Victim Protection Act of 1991, 106 Stat. 73, note following
28 U.S. C. §1350, as well as claims for wrongful death and
intentional infliction of emotional distress under the laws
of California and Argentina. The incidents recounted in
the complaint center on MB Argentina’s plant in Gonzalez
Catan, Argentina; no part of MB Argentina’s alleged col-
laboration with Argentinian authorities took place in Cali-
fornia or anywhere else in the United States.
  Plaintiffs’ operative complaint names only one corporate
defendant: Daimler, the petitioner here. Plaintiffs seek to
hold Daimler vicariously liable for MB Argentina’s alleged
malfeasance. Daimler is a German Aktiengesellschaft
(public stock company) that manufactures Mercedes-Benz
vehicles in Germany and has its headquarters in
Stuttgart. At times relevant to this case, MB Argentina
was a subsidiary wholly owned by Daimler’s predecessor
in interest.
  Daimler moved to dismiss the action for want of personal
jurisdiction. Opposing the motion, plaintiffs submitted
declarations and exhibits purporting to demonstrate the
presence of Daimler itself in California. Alternatively,
4                    DAIMLER AG v. BAUMAN

                        Opinion of the Court

plaintiffs maintained that jurisdiction over Daimler could
be founded on the California contacts of MBUSA, a dis-
tinct corporate entity that, according to plaintiffs, should
be treated as Daimler’s agent for jurisdictional purposes.
  MBUSA, an indirect subsidiary of Daimler, is a Dela-
ware limited liability corporation.3 MBUSA serves as
Daimler’s exclusive importer and distributor in the United
States, purchasing Mercedes-Benz automobiles from
Daimler in Germany, then importing those vehicles, and
ultimately distributing them to independent dealerships
located throughout the Nation. Although MBUSA’s prin-
cipal place of business is in New Jersey, MBUSA has
multiple California-based facilities, including a regional
office in Costa Mesa, a Vehicle Preparation Center in
Carson, and a Classic Center in Irvine. According to the
record developed below, MBUSA is the largest supplier of
luxury vehicles to the California market. In particular,
over 10% of all sales of new vehicles in the United States
take place in California, and MBUSA’s California sales
account for 2.4% of Daimler’s worldwide sales.
  The relationship between Daimler and MBUSA is delin-
eated in a General Distributor Agreement, which sets
forth requirements for MBUSA’s distribution of Mercedes-
Benz vehicles in the United States. That agreement
established MBUSA as an “independent contracto[r]”
that “buy[s] and sell[s] [vehicles] . . . as an independent
business for [its] own account.” App. 179a. The agree-
ment “does not make [MBUSA] . . . a general or special
agent, partner, joint venturer or employee of
DAIMLERCHRYSLER or any DaimlerChrysler Group
Company”; MBUSA “ha[s] no authority to make binding
obligations for or act on behalf of DAIMLERCHRYSLER
or any DaimlerChrysler Group Company.” Ibid.
——————
 3 At times relevant to this suit, MBUSA was wholly owned by Daimler-

Chrysler North America Holding Corporation, a Daimler subsidiary.
                 Cite as: 571 U. S. ____ (2014)           5

                     Opinion of the Court

  After allowing jurisdictional discovery on plaintiffs’
agency allegations, the District Court granted Daimler’s
motion to dismiss. Daimler’s own affiliations with Cali-
fornia, the court first determined, were insufficient to
support the exercise of all-purpose jurisdiction over the
corporation. Bauman v. DaimlerChrysler AG, No. C–04–
00194 RMW (ND Cal., Nov. 22, 2005), App. to Pet. for
Cert. 111a–112a, 2005 WL 3157472, *9–*10. Next, the
court declined to attribute MBUSA’s California contacts to
Daimler on an agency theory, concluding that plaintiffs
failed to demonstrate that MBUSA acted as Daimler’s
agent. Id., at 117a, 133a, 2005 WL 3157472, *12, *19;
Bauman v. DaimlerChrysler AG, No. C–04–00194 RMW
(ND Cal., Feb. 12, 2007), App. to Pet. for Cert. 83a–85a,
2007 WL 486389, *2.
  The Ninth Circuit at first affirmed the District Court’s
judgment. Addressing solely the question of agency, the
Court of Appeals held that plaintiffs had not shown the
existence of an agency relationship of the kind that might
warrant attribution of MBUSA’s contacts to Daimler.
Bauman v. DaimlerChrysler Corp., 579 F.3d 1088, 1096–
1097 (2009). Judge Reinhardt dissented. In his view, the
agency test was satisfied and considerations of “reason-
ableness” did not bar the exercise of jurisdiction. Id., at
1098–1106. Granting plaintiffs’ petition for rehearing, the
panel withdrew its initial opinion and replaced it with one
authored by Judge Reinhardt, which elaborated on reason-
ing he initially expressed in dissent. Bauman v. Daimler-
Chrysler Corp., 644 F.3d 909 (CA9 2011).
  Daimler petitioned for rehearing and rehearing en banc,
urging that the exercise of personal jurisdiction over
Daimler could not be reconciled with this Court’s decision
in Goodyear Dunlop Tires Operations, S. A. v. Brown, 564
U. S. ___ (2011). Over the dissent of eight judges, the
Ninth Circuit denied Daimler’s petition. See Bauman v.
DaimlerChrysler Corp., 676 F.3d 774 (2011) (O’Scannlain,
6                  DAIMLER AG v. BAUMAN

                      Opinion of the Court

J., dissenting from denial of rehearing en banc).
   We granted certiorari to decide whether, consistent with
the Due Process Clause of the Fourteenth Amendment,
Daimler is amenable to suit in California courts for claims
involving only foreign plaintiffs and conduct occurring
entirely abroad. 569 U. S. ___ (2013).
                              II
  Federal courts ordinarily follow state law in determin-
ing the bounds of their jurisdiction over persons. See Fed.
Rule Civ. Proc. 4(k)(1)(A) (service of process is effective to
establish personal jurisdiction over a defendant “who is
subject to the jurisdiction of a court of general jurisdiction
in the state where the district court is located”). Under
California’s long-arm statute, California state courts may
exercise personal jurisdiction “on any basis not incon-
sistent with the Constitution of this state or of the United
States.” Cal. Civ. Proc. Code Ann. §410.10 (West 2004).
California’s long-arm statute allows the exercise of per-
sonal jurisdiction to the full extent permissible under the
U. S. Constitution. We therefore inquire whether the
Ninth Circuit’s holding comports with the limits imposed
by federal due process. See, e.g., Burger King Corp. v.
Rudzewicz, 471 U.S. 462, 464 (1985).
                               III
   In Pennoyer v. Neff, 95 U.S. 714 (1878), decided shortly
after the enactment of the Fourteenth Amendment, the
Court held that a tribunal’s jurisdiction over persons
reaches no farther than the geographic bounds of the
forum. See id., at 720 (“The authority of every tribunal is
necessarily restricted by the territorial limits of the State
in which it is established.”). See also Shaffer v. Heitner,
433 U.S. 186, 197 (1977) (Under Pennoyer, “any attempt
‘directly’ to assert extraterritorial jurisdiction over persons
or property would offend sister States and exceed the
                    Cite as: 571 U. S. ____ (2014)                   7

                         Opinion of the Court

inherent limits of the State’s power.”). In time, however,
that strict territorial approach yielded to a less rigid un-
derstanding, spurred by “changes in the technology of
transportation and communication, and the tremendous
growth of interstate business activity.” Burnham v. Supe-
rior Court of Cal., County of Marin, 495 U.S. 604, 617
(1990) (opinion of SCALIA, J.).
   “The canonical opinion in this area remains Interna-
tional Shoe [Co. v. Washington], 326 U.S. 310 [(1945)], in
which we held that a State may authorize its courts to
exercise personal jurisdiction over an out-of-state defend-
ant if the defendant has ‘certain minimum contacts with
[the State] such that the maintenance of the suit does not
offend “traditional notions of fair play and substantial
justice.” ’ ” Goodyear, 564 U. S., at ___ (slip op., at 6) (quot-
ing International Shoe, 326 U.S., at 316). Following
International Shoe, “the relationship among the defend-
ant, the forum, and the litigation, rather than the mutually
exclusive sovereignty of the States on which the rules of
Pennoyer rest, became the central concern of the inquiry
into personal jurisdiction.” Shaffer, 433 U.S., at 204.
   International Shoe’s conception of “fair play and sub-
stantial justice” presaged the development of two catego-
ries of personal jurisdiction. The first category is repre-
sented by International Shoe itself, a case in which the in-
state activities of the corporate defendant “ha[d] not only
been continuous and systematic, but also g[a]ve rise to the
liabilities sued on.” 326 U.S., at 317.4 International Shoe
recognized, as well, that “the commission of some single or
occasional acts of the corporate agent in a state” may
sometimes be enough to subject the corporation to jurisdic-
——————
  4 International Shoe was an action by the State of Washington to

collect payments to the State’s unemployment fund. Liability for the
payments rested on in-state activities of resident sales solicitors en-
gaged by the corporation to promote its wares in Washington. See 326
U.S., at 313–314.
8                      DAIMLER AG v. BAUMAN

                           Opinion of the Court

tion in that State’s tribunals with respect to suits relating
to that in-state activity. Id., at 318. Adjudicatory author-
ity of this order, in which the suit “aris[es] out of or
relate[s] to the defendant’s contacts with the forum,” Heli-
copteros Nacionales de Colombia, S. A. v. Hall, 466 U.S.
408, 414, n. 8 (1984), is today called “specific jurisdiction.”
See Goodyear, 564 U. S., at ___ (slip op., at 7) (citing von
Mehren & Trautman, Jurisdiction to Adjudicate: A Sug-
gested Analysis, 79 Harv. L. Rev. 1121, 1144–1163 (1966)
(hereinafter von Mehren & Trautman)).
   International Shoe distinguished between, on the one
hand, exercises of specific jurisdiction, as just described,
and on the other, situations where a foreign corporation’s
“continuous corporate operations within a state [are] so
substantial and of such a nature as to justify suit against
it on causes of action arising from dealings entirely dis-
tinct from those activities.” 326 U.S., at 318. As we have
since explained, “[a] court may assert general jurisdiction
over foreign (sister-state or foreign-country) corporations
to hear any and all claims against them when their affilia-
tions with the State are so ‘continuous and systematic’ as
to render them essentially at home in the forum State.”
Goodyear, 564 U. S., at ___ (slip op., at 2); see id., at ___
(slip op., at 7); Helicopteros, 466 U.S., at 414, n. 9.5
——————
  5 Colloquy at oral argument illustrated the respective provinces of

general and specific jurisdiction over persons. Two hypothetical scenar-
ios were posed: First, if a California plaintiff, injured in a California
accident involving a Daimler-manufactured vehicle, sued Daimler in
California court alleging that the vehicle was defectively designed, that
court’s adjudicatory authority would be premised on specific juris-
diction. See Tr. of Oral Arg. 11 (Daimler’s counsel acknowledged
that specific jurisdiction “may well be . . . available” in such a case, de-
pending on whether Daimler purposefully availed itself of the forum).
Second, if a similar accident took place in Poland and injured Polish
plaintiffs sued Daimler in California court, the question would be one of
general jurisdiction. See id., at 29 (on plaintiffs’ view, Daimler would
be amenable to such a suit in California).
                     Cite as: 571 U. S. ____ (2014)                     9

                          Opinion of the Court

  Since International Shoe, “specific jurisdiction has be-
come the centerpiece of modern jurisdiction theory, while
general jurisdiction [has played] a reduced role.” Good-
year, 564 U. S., at ___ (slip op., at 8) (quoting Twitchell,
The Myth of General Jurisdiction, 101 Harv. L. Rev. 610,
628 (1988)). International Shoe’s momentous departure
from Pennoyer’s rigidly territorial focus, we have noted,
unleashed a rapid expansion of tribunals’ ability to hear
claims against out-of-state defendants when the episode-
in-suit occurred in the forum or the defendant purposefully
availed itself of the forum.6 Our subsequent decisions
have continued to bear out the prediction that “specific
jurisdiction will come into sharper relief and form a con-
siderably more significant part of the scene.” von Mehren
& Trautman 1164.7
——————
   6 See Shaffer v. Heitner, 433 U.S. 186, 204 (1977) (“The immediate

effect of [International Shoe’s] departure from Pennoyer’s conceptual
apparatus was to increase the ability of the state courts to obtain
personal jurisdiction over nonresident defendants.”); McGee v. Interna-
tional Life Ins. Co., 355 U.S. 220, 222 (1957) (“[A] trend is clearly
discernible toward expanding the permissible scope of state jurisdiction
over foreign corporations and other nonresidents.”). For an early
codification, see Uniform Interstate and International Procedure Act
§1.02 (describing jurisdiction based on “[e]nduring [r]elationship” to
encompass a person’s domicile or a corporation’s place of incorporation
or principal place of business, and providing that “any . . . claim for
relief ” may be brought in such a place), §1.03 (describing jurisdiction
“[b]ased upon [c]onduct,” limited to claims arising from the enumerated
acts, e.g., “transacting any business in th[e] state,” “contracting to
supply services or things in th[e] state,” or “causing tortious injury by
an act or omission in th[e] state”), 9B U. L. A. 308, 310 (1966).
   7 See, e.g., Asahi Metal Industry Co. v. Superior Court of Cal., Solano

Cty., 480 U.S. 102, 112 (1987) (opinion of O’Connor, J.) (specific juris-
diction may lie over a foreign defendant that places a product into the
“stream of commerce” while also “designing the product for the market
in the forum State, advertising in the forum State, establishing chan-
nels for providing regular advice to customers in the forum State, or
marketing the product through a distributor who has agreed to serve as
the sales agent in the forum State”); World-Wide Volkswagen Corp. v.
10                     DAIMLER AG v. BAUMAN

                          Opinion of the Court

   Our post-International Shoe opinions on general juris-
diction, by comparison, are few. “[The Court’s] 1952 deci-
sion in Perkins v. Benguet Consol. Mining Co. remains the
textbook case of general jurisdiction appropriately exer-
cised over a foreign corporation that has not consented to
suit in the forum.” Goodyear, 564 U. S., at ___ (slip op., at
11) (internal quotation marks and brackets omitted). The
defendant in Perkins, Benguet, was a company incorpo-
rated under the laws of the Philippines, where it operated
gold and silver mines. Benguet ceased its mining opera-
tions during the Japanese occupation of the Philippines in
World War II; its president moved to Ohio, where he kept
an office, maintained the company’s files, and oversaw the
company’s activities. Perkins v. Benguet Consol. Mining
Co., 342 U.S. 437, 448 (1952). The plaintiff, an Ohio
resident, sued Benguet on a claim that neither arose in
Ohio nor related to the corporation’s activities in that
State. We held that the Ohio courts could exercise general
jurisdiction over Benguet without offending due process.
——————
Woodson, 444 U.S. 286, 297 (1980) (“[I]f the sale of a product of a
manufacturer or distributor such as Audi or Volkswagen is not simply
an isolated occurrence, but arises from the efforts of the manufacturer
or distributor to serve, directly or indirectly, the market for its product
in other States, it is not unreasonable to subject it to suit in one of
those States if its allegedly defective merchandise has there been the
source of injury to its owner or to others.”); Calder v. Jones, 465 U.S.
783, 789–790 (1984) (California court had specific jurisdiction to hear
suit brought by California plaintiff where Florida-based publisher of a
newspaper having its largest circulation in California published an
article allegedly defaming the complaining Californian; under those
circumstances, defendants “must ‘reasonably anticipate being haled
into [a California] court’ ”); Keeton v. Hustler Magazine, Inc., 465 U.S.
770, 780–781 (1984) (New York resident may maintain suit for libel in
New Hampshire state court against California-based magazine that
sold 10,000 to 15,000 copies in New Hampshire each month; as long as
the defendant “continuously and deliberately exploited the New Hamp-
shire market,” it could reasonably be expected to answer a libel suit
there).
                     Cite as: 571 U. S. ____ (2014)                    11

                          Opinion of the Court

Ibid. That was so, we later noted, because “Ohio was the
corporation’s principal, if temporary, place of business.”
Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 780, n. 11
(1984).8
——————
  8 Selectively  referring to the trial court record in Perkins (as summa-
rized in an opinion of the intermediate appellate court), JUSTICE
SOTOMAYOR posits that Benguet may have had extensive operations in
places other than Ohio. See post, at 11–12, n. 8 (opinion concurring in
judgment) (“By the time the suit [in Perkins] was commenced, the
company had resumed its considerable operations in the Philippines,”
“rebuilding its properties there” and “purchasing machinery, supplies
and equipment.” (internal quotation marks omitted)). See also post, at
7–8, n. 5 (many of the corporation’s “key management decisions” were
made by the out-of-state purchasing agent and chief of staff ). JUSTICE
SOTOMAYOR’s account overlooks this Court’s opinion in Perkins and the
point on which that opinion turned: All of Benguet’s activities were
directed by the company’s president from within Ohio. See Perkins v.
Benguet Consol. Mining Co., 342 U.S. 437, 447–448 (1952) (company’s
Philippine mining operations “were completely halted during the
occupation . . . by the Japanese”; and the company’s president, from his
Ohio office, “supervised policies dealing with the rehabilitation of the
corporation’s properties in the Philippines and . . . dispatched funds to
cover purchases of machinery for such rehabilitation”). On another
day, JUSTICE SOTOMAYOR joined a unanimous Court in recognizing: “To
the extent that the company was conducting any business during and
immediately after the Japanese occupation of the Philippines, it was
doing so in Ohio . . . .” Goodyear Dunlop Tires Operations, S. A. v.
Brown, 564 U. S. ___, ___ (2011) (slip op., at 11). Given the wartime
circumstances, Ohio could be considered “a surrogate for the place of
incorporation or head office.” von Mehren & Trautman 1144. See also
ibid. (Perkins “should be regarded as a decision on its exceptional facts,
not as a significant reaffirmation of obsolescing notions of general
jurisdiction” based on nothing more than a corporation’s “doing busi-
ness” in a forum).
    JUSTICE SOTOMAYOR emphasizes Perkins’ statement that Benguet’s
Ohio contacts, while “continuous and systematic,” were but a “limited
. . . part of its general business.” 342 U.S., at 438. Describing the
company’s “wartime activities” as “necessarily limited,” id., at 448,
however, this Court had in mind the diminution in operations resulting
from the Japanese occupation and the ensuing shutdown of the com-
pany’s Philippine mines. No fair reader of the full opinion in Perkins
could conclude that the Court meant to convey anything other than
12                    DAIMLER AG v. BAUMAN

                          Opinion of the Court

   The next case on point, Helicopteros, 466 U.S. 408,
arose from a helicopter crash in Peru. Four U. S. citizens
perished in that accident; their survivors and representa-
tives brought suit in Texas state court against the helicop-
ter’s owner and operator, a Colombian corporation. That
company’s contacts with Texas were confined to “sending
its chief executive officer to Houston for a contract-
negotiation session; accepting into its New York bank
account checks drawn on a Houston bank; purchasing
helicopters, equipment, and training services from [a
Texas-based helicopter company] for substantial sums;
and sending personnel to [Texas] for training.” Id., at 416.
Notably, those contacts bore no apparent relationship to
the accident that gave rise to the suit. We held that the
company’s Texas connections did not resemble the “con-
tinuous and systematic general business contacts . . .
found to exist in Perkins.” Ibid. “[M]ere purchases, even
if occurring at regular intervals,” we clarified, “are not
enough to warrant a State’s assertion of in personam
jurisdiction over a nonresident corporation in a cause of
action not related to those purchase transactions.” Id., at
418.
   Most recently, in Goodyear, we answered the question:
“Are foreign subsidiaries of a United States parent corpo-
ration amenable to suit in state court on claims unrelated
to any activity of the subsidiaries in the forum State?” 564
U. S., at ___ (slip op., at 1). That case arose from a bus
accident outside Paris that killed two boys from North
Carolina. The boys’ parents brought a wrongful-death suit
in North Carolina state court alleging that the bus’s tire
was defectively manufactured. The complaint named as
defendants not only The Goodyear Tire and Rubber Com-
—————— 

that Ohio was the center of the corporation’s wartime activities. But cf.

post, at 9 (“If anything, [Perkins] intimated that the defendant’s Ohio 

contacts were not substantial in comparison to its contacts elsewhere.”). 

                  Cite as: 571 U. S. ____ (2014)           13

                      Opinion of the Court

pany (Goodyear), an Ohio corporation, but also Goodyear’s
Turkish, French, and Luxembourgian subsidiaries. Those
foreign subsidiaries, which manufactured tires for sale in
Europe and Asia, lacked any affiliation with North Caro-
lina. A small percentage of tires manufactured by the
foreign subsidiaries were distributed in North Carolina,
however, and on that ground, the North Carolina Court of
Appeals held the subsidiaries amenable to the general
jurisdiction of North Carolina courts.
   We reversed, observing that the North Carolina court’s
analysis “elided the essential difference between case-
specific and all-purpose (general) jurisdiction.” Id., at ___
(slip op., at 10). Although the placement of a product into
the stream of commerce “may bolster an affiliation ger-
mane to specific jurisdiction,” we explained, such contacts
“do not warrant a determination that, based on those ties,
the forum has general jurisdiction over a defendant.” Id.,
at ___ (slip op., at 10–11). As International Shoe itself
teaches, a corporation’s “continuous activity of some sorts
within a state is not enough to support the demand that
the corporation be amenable to suits unrelated to that
activity.” 326 U.S., at 318. Because Goodyear’s foreign
subsidiaries were “in no sense at home in North Carolina,”
we held, those subsidiaries could not be required to submit
to the general jurisdiction of that State’s courts. 564 U. S.,
at ___ (slip op., at 13). See also J. McIntyre Machinery,
Ltd. v. Nicastro, 564 U. S. ___, ___ (2011) (GINSBURG, J.,
dissenting) (slip op., at 7) (noting unanimous agreement
that a foreign manufacturer, which engaged an independ-
ent U. S.-based distributor to sell its machines throughout
the United States, could not be exposed to all-purpose
jurisdiction in New Jersey courts based on those contacts).
   As is evident from Perkins, Helicopteros, and Goodyear,
general and specific jurisdiction have followed markedly
different trajectories post-International Shoe. Specific
jurisdiction has been cut loose from Pennoyer’s sway, but
14                     DAIMLER AG v. BAUMAN

                           Opinion of the Court

we have declined to stretch general jurisdiction beyond
limits traditionally recognized.9 As this Court has increas-
ingly trained on the “relationship among the defendant,
the forum, and the litigation,” Shaffer, 433 U.S., at 204,
i.e., specific jurisdiction,10 general jurisdiction has come
to occupy a less dominant place in the contemporary
scheme.11
                             IV
     With this background, we turn directly to the question

——————
   9 See generally von Mehren & Trautman 1177–1179.                 See also
Twitchell, The Myth of General Jurisdiction, 101 Harv. L. Rev. 610, 676
(1988) (“[W]e do not need to justify broad exercises of dispute-blind
jurisdiction unless our interpretation of the scope of specific jurisdiction
unreasonably limits state authority over nonresident defendants.”);
Borchers, The Problem With General Jurisdiction, 2001 U. Chi. Legal
Forum 119, 139 (“[G]eneral jurisdiction exists as an imperfect safety
valve that sometimes allows plaintiffs access to a reasonable forum in
cases when specific jurisdiction would deny it.”).
   10 Remarkably, JUSTICE SOTOMAYOR treats specific jurisdiction as

though it were barely there. Given the many decades in which specific
jurisdiction has flourished, it would be hard to conjure up an example of
the “deep injustice” JUSTICE SOTOMAYOR predicts as a consequence of
our holding that California is not an all-purpose forum for suits against
Daimler. Post, at 16. JUSTICE SOTOMAYOR identifies “the concept of
reciprocal fairness” as the “touchstone principle of due process in this
field.” Post, at 10 (citing International Shoe, 326 U.S., at 319). She over-
looks, however, that in the very passage of International Shoe on which
she relies, the Court left no doubt that it was addressing specific—
not general—jurisdiction. See id., at 319 (“The exercise of th[e]
privilege [of conducting corporate activities within a State] may give
rise to obligations, and, so far as those obligations arise out of or are
connected with the activities within the state, a procedure which re-
quires the corporation to respond to a suit brought to enforce them can,
in most instances, hardly be said to be undue.” (emphasis added)).
   11 As the Court made plain in Goodyear and repeats here, general

jurisdiction requires affiliations “so ‘continuous and systematic’ as to
render [the foreign corporation] essentially at home in the forum State.”
564 U. S., at ___ (slip op., at 2), i.e., comparable to a domestic enterprise
in that State.
                    Cite as: 571 U. S. ____ (2014)        15

                         Opinion of the Court

whether Daimler’s affiliations with California are suffi-
cient to subject it to the general (all-purpose) personal
jurisdiction of that State’s courts. In the proceedings
below, the parties agreed on, or failed to contest, certain
points we now take as given. Plaintiffs have never at-
tempted to fit this case into the specific jurisdiction cate-
gory. Nor did plaintiffs challenge on appeal the District
Court’s holding that Daimler’s own contacts with Califor-
nia were, by themselves, too sporadic to justify the exer-
cise of general jurisdiction. While plaintiffs ultimately
persuaded the Ninth Circuit to impute MBUSA’s Califor-
nia contacts to Daimler on an agency theory, at no point
have they maintained that MBUSA is an alter ego of
Daimler.
   Daimler, on the other hand, failed to object below to
plaintiffs’ assertion that the California courts could exer-
cise all-purpose jurisdiction over MBUSA.12 But see Brief
for Petitioner 23, n. 4 (suggestion that in light of Good-
year, MBUSA may not be amenable to general jurisdiction
in California); Brief for United States as Amicus Curiae
16, n. 5 (hereinafter U. S. Brief) (same). We will assume
then, for purposes of this decision only, that MBUSA
qualifies as at home in California.
                             A
  In sustaining the exercise of general jurisdiction over
Daimler, the Ninth Circuit relied on an agency theory,
determining that MBUSA acted as Daimler’s agent for
jurisdictional purposes and then attributing MBUSA’s
California contacts to Daimler. The Ninth Circuit’s agency
analysis derived from Circuit precedent considering
principally whether the subsidiary “performs services that
are sufficiently important to the foreign corporation that if
it did not have a representative to perform them, the
——————
 12 MBUSA   is not a defendant in this case.
16                     DAIMLER AG v. BAUMAN

                           Opinion of the Court

corporation’s own officials would undertake to perform
substantially similar services.” 644 F.3d, at 920 (quoting
Doe v. Unocal Corp., 248 F.3d 915, 928 (CA9 2001); em-
phasis deleted).
   This Court has not yet addressed whether a foreign
corporation may be subjected to a court’s general jurisdic-
tion based on the contacts of its in-state subsidiary. Daim-
ler argues, and several Courts of Appeals have held, that a
subsidiary’s jurisdictional contacts can be imputed to its
parent only when the former is so dominated by the latter
as to be its alter ego. The Ninth Circuit adopted a less
rigorous test based on what it described as an “agency”
relationship. Agencies, we note, come in many sizes and
shapes: “One may be an agent for some business purposes
and not others so that the fact that one may be an agent
for one purpose does not make him or her an agent for
every purpose.” 2A C. J. S., Agency §43, p. 367 (2013)
(footnote omitted).13 A subsidiary, for example, might be
——————
  13 Agency   relationships, we have recognized, may be relevant to the
existence of specific jurisdiction. “[T]he corporate personality,” Interna-
tional Shoe Co. v. Washington, 326 U.S. 310 (1945), observed, “is a
fiction, although a fiction intended to be acted upon as though it were a
fact.” Id., at 316. See generally 1 W. Fletcher, Cyclopedia of the Law of
Corporations §30, p. 30 (Supp. 2012–2013) (“A corporation is a distinct
legal entity that can act only through its agents.”). As such, a corpora-
tion can purposefully avail itself of a forum by directing its agents or
distributors to take action there. See, e.g., Asahi, 480 U.S., at 112
(opinion of O’Connor, J.) (defendant’s act of “marketing [a] product
through a distributor who has agreed to serve as the sales agent in the
forum State” may amount to purposeful availment); International Shoe,
326 U.S., at 318 (“the commission of some single or occasional acts of
the corporate agent in a state” may sometimes “be deemed sufficient to
render the corporation liable to suit” on related claims). See also Brief
for Petitioner 24 (acknowledging that “an agency relationship may be
sufficient in some circumstances to give rise to specific jurisdiction”). It
does not inevitably follow, however, that similar reasoning applies to
general jurisdiction. Cf. Goodyear, 564 U. S., at ___ (slip op., at 10)
(faulting analysis that “elided the essential difference between case-
specific and all-purpose (general) jurisdiction”).
                     Cite as: 571 U. S. ____ (2014)                  17

                         Opinion of the Court

its parent’s agent for claims arising in the place where the
subsidiary operates, yet not its agent regarding claims
arising elsewhere. The Court of Appeals did not advert to
that prospect. But we need not pass judgment on invoca-
tion of an agency theory in the context of general jurisdic-
tion, for in no event can the appeals court’s analysis be
sustained.
   The Ninth Circuit’s agency finding rested primarily on
its observation that MBUSA’s services were “important” to
Daimler, as gauged by Daimler’s hypothetical readiness to
perform those services itself if MBUSA did not exist.
Formulated this way, the inquiry into importance stacks
the deck, for it will always yield a pro-jurisdiction answer:
“Anything a corporation does through an independent
contractor, subsidiary, or distributor is presumably some-
thing that the corporation would do ‘by other means’ if the
independent contractor, subsidiary, or distributor did not
exist.” 676 F.3d, at 777 (O’Scannlain, J., dissenting from
denial of rehearing en banc).14 The Ninth Circuit’s agency
theory thus appears to subject foreign corporations to
general jurisdiction whenever they have an in-state sub-
sidiary or affiliate, an outcome that would sweep beyond
even the “sprawling view of general jurisdiction” we re-
jected in Goodyear. 564 U. S., at ___ (slip op., at 12).15
——————
  14 Indeed, plaintiffs do not defend this aspect of the Ninth Circuit’s

analysis. See Brief for Respondents 39, n. 18 (“We do not believe that
this gloss is particularly helpful.”).
  15 The Ninth Circuit’s agency analysis also looked to whether the

parent enjoys “the right to substantially control” the subsidiary’s
activities. Bauman v. DaimlerChrysler Corp., 644 F.3d 909, 924
(2011). The Court of Appeals found the requisite “control” demon-
strated by the General Distributor Agreement between Daimler and
MBUSA, which gives Daimler the right to oversee certain of MBUSA’s
operations, even though that agreement expressly disavowed the
creation of any agency relationship. Thus grounded, the separate
inquiry into control hardly curtails the overbreadth of the Ninth Cir-
cuit’s agency holding.
18                     DAIMLER AG v. BAUMAN

                          Opinion of the Court

                              B
   Even if we were to assume that MBUSA is at home in
California, and further to assume MBUSA’s contacts are
imputable to Daimler, there would still be no basis to
subject Daimler to general jurisdiction in California, for
Daimler’s slim contacts with the State hardly render it at
home there.16
   Goodyear made clear that only a limited set of affilia-
tions with a forum will render a defendant amenable to
all-purpose jurisdiction there. “For an individual, the
paradigm forum for the exercise of general jurisdiction is
the individual’s domicile; for a corporation, it is an equiva-
lent place, one in which the corporation is fairly regarded
as at home.” 564 U. S., at ___ (slip op., at 7) (citing Bril-
mayer et al., A General Look at General Jurisdiction, 66
Texas L. Rev. 721, 728 (1988)). With respect to a corpora-

——————
  16 By addressing this point, JUSTICE SOTOMAYOR asserts, we have

strayed from the question on which we granted certiorari to decide an
issue not argued below. Post, at 5–6. That assertion is doubly flawed.
First, the question on which we granted certiorari, as stated in Daim-
ler’s petition, is “whether it violates due process for a court to exercise
general personal jurisdiction over a foreign corporation based solely on
the fact that an indirect corporate subsidiary performs services on
behalf of the defendant in the forum State.” Pet. for Cert. i. That
question fairly encompasses an inquiry into whether, in light of Good-
year, Daimler can be considered at home in California based on
MBUSA’s in-state activities. See also this Court’s Rule 14.1(a) (a
party’s statement of the question presented “is deemed to comprise
every subsidiary question fairly included therein”). Moreover, both in
the Ninth Circuit, see, e.g., Brief for Federation of German Industries
et al. as Amici Curiae in No. 07–15386 (CA9), p. 3, and in this Court,
see, e.g., U. S. Brief 13–18; Brief for Chamber of Commerce of United
States of America et al. as Amici Curiae 6–23; Brief for Lea Brilmayer
as Amica Curiae 10–12, amici in support of Daimler homed in on the
insufficiency of Daimler’s California contacts for general jurisdiction
purposes. In short, and in light of our pathmarking opinion in Good-
year, we perceive no unfairness in deciding today that California is not
an all-purpose forum for claims against Daimler.
                      Cite as: 571 U. S. ____ (2014)                      19

                           Opinion of the Court

tion, the place of incorporation and principal place of
business are “paradig[m] . . . bases for general jurisdic-
tion.” Id., at 735. See also Twitchell, 101 Harv. L. Rev., at
633. Those affiliations have the virtue of being unique—
that is, each ordinarily indicates only one place—as well
as easily ascertainable. Cf. Hertz Corp. v. Friend, 559
U.S. 77, 94 (2010) (“Simple jurisdictional rules . . . pro-
mote greater predictability.”). These bases afford plain-
tiffs recourse to at least one clear and certain forum in
which a corporate defendant may be sued on any and all
claims.
   Goodyear did not hold that a corporation may be subject
to general jurisdiction only in a forum where it is incor-
porated or has its principal place of business; it simply
typed those places paradigm all-purpose forums. Plaintiffs
would have us look beyond the exemplar bases Goodyear
identified, and approve the exercise of general jurisdiction
in every State in which a corporation “engages in a sub-
stantial, continuous, and systematic course of business.”
Brief for Respondents 16–17, and nn. 7–8. That formula-
tion, we hold, is unacceptably grasping.
   As noted, see supra, at 7–8, the words “continuous and
systematic” were used in International Shoe to describe
instances in which the exercise of specific jurisdiction
would be appropriate. See 326 U.S., at 317 (jurisdiction
can be asserted where a corporation’s in-state activities
are not only “continuous and systematic, but also give rise
to the liabilities sued on”).17 Turning to all-purpose juris-
diction, in contrast, International Shoe speaks of “instances
in which the continuous corporate operations within a
state [are] so substantial and of such a nature as to justify
——————
    17 International Shoe also recognized, as noted above, see supra, at 7–8,

that “some single or occasional acts of the corporate agent in a state
. . . , because of their nature and quality and the circumstances of their
commission, may be deemed sufficient to render the corporation liable
to suit.” 326 U.S., at 318.
20                     DAIMLER AG v. BAUMAN

                          Opinion of the Court

suit . . . on causes of action arising from dealings en-
tirely distinct from those activities.” Id., at 318 (emphasis
added). See also Twitchell, Why We Keep Doing Business
With Doing-Business Jurisdiction, 2001 U. Chi. Legal
Forum 171, 184 (International Shoe “is clearly not saying
that dispute-blind jurisdiction exists whenever ‘continuous
and systematic’ contacts are found.”).18 Accordingly, the
inquiry under Goodyear is not whether a foreign corpora-
tion’s in-forum contacts can be said to be in some sense
“continuous and systematic,” it is whether that corpora-
tion’s “affiliations with the State are so ‘continuous and
systematic’ as to render [it] essentially at home in the
forum State.” 564 U. S., at ___ (slip op., at 2).19
   Here, neither Daimler nor MBUSA is incorporated in
——————
  18 Plaintiffs emphasize two decisions, Barrow S. S. Co. v. Kane, 170
U.S. 100 (1898), and Tauza v. Susquehanna Coal Co., 220 N.Y. 259,
115 N.E. 915 (1917) (Cardozo, J.), both cited in Perkins v. Benguet
Consol. Mining Co., 342 U.S. 437 (1952), just after the statement that
a corporation’s continuous operations in-state may suffice to establish
general jurisdiction. Id., at 446, and n. 6. See also International Shoe,
326 U.S., at 318 (citing Tauza). Barrow and Tauza indeed upheld the
exercise of general jurisdiction based on the presence of a local office,
which signaled that the corporation was “doing business” in the forum.
Perkins’ unadorned citations to these cases, both decided in the era
dominated by Pennoyer’s territorial thinking, see supra, at 6–7, should
not attract heavy reliance today. See generally Feder, Goodyear,
“Home,” and the Uncertain Future of Doing Business Jurisdiction, 63
S. C. L. Rev. 671 (2012) (questioning whether “doing business” should
persist as a basis for general jurisdiction).
   19 We do not foreclose the possibility that in an exceptional case, see,

e.g., Perkins, described supra, at 10–12, and n. 8, a corporation’s opera-
tions in a forum other than its formal place of incorporation or principal
place of business may be so substantial and of such a nature as to
render the corporation at home in that State. But this case presents no
occasion to explore that question, because Daimler’s activities in
California plainly do not approach that level. It is one thing to hold a
corporation answerable for operations in the forum State, see infra, at
23, quite another to expose it to suit on claims having no connection
whatever to the forum State.
                      Cite as: 571 U. S. ____ (2014)                     21

                           Opinion of the Court

California, nor does either entity have its principal place
of business there. If Daimler’s California activities suf-
ficed to allow adjudication of this Argentina-rooted case in
California, the same global reach would presumably be
available in every other State in which MBUSA’s sales are
sizable. Such exorbitant exercises of all-purpose jurisdic-
tion would scarcely permit out-of-state defendants “to
structure their primary conduct with some minimum
assurance as to where that conduct will and will not ren-
der them liable to suit.” Burger King Corp., 471 U.S., at
472 (internal quotation marks omitted).
   It was therefore error for the Ninth Circuit to conclude
that Daimler, even with MBUSA’s contacts attributed to
it, was at home in California, and hence subject to suit
there on claims by foreign plaintiffs having nothing to do
with anything that occurred or had its principal impact in
California.20
——————
   20 To clarify in light of JUSTICE SOTOMAYOR’s opinion concurring in the

judgment, the general jurisdiction inquiry does not “focu[s] solely on the
magnitude of the defendant’s in-state contacts.” Post, at 8. General
jurisdiction instead calls for an appraisal of a corporation’s activities in
their entirety, nationwide and worldwide. A corporation that operates
in many places can scarcely be deemed at home in all of them. Other-
wise, “at home” would be synonymous with “doing business” tests
framed before specific jurisdiction evolved in the United States. See
von Mehren & Trautman 1142–1144. Nothing in International Shoe
and its progeny suggests that “a particular quantum of local activity”
should give a State authority over a “far larger quantum of . . . activity”
having no connection to any in-state activity. Feder, supra, at 694.
   JUSTICE SOTOMAYOR would reach the same result, but for a different
reason. Rather than concluding that Daimler is not at home in Cali-
fornia, JUSTICE SOTOMAYOR would hold that the exercise of general
jurisdiction over Daimler would be unreasonable “in the unique circum-
stances of this case.” Post, at 1. In other words, she favors a resolution
fit for this day and case only. True, a multipronged reasonableness
check was articulated in Asahi, 480 U.S., at 113–114, but not as a free-
floating test. Instead, the check was to be essayed when specific
jurisdiction is at issue. See also Burger King Corp. v. Rudzewicz, 471
U.S. 462, 476–478 (1985). First, a court is to determine whether the
22                     DAIMLER AG v. BAUMAN 


                          Opinion of the Court 


                             C

   Finally, the transnational context of this dispute bears
attention. The Court of Appeals emphasized, as support-
ive of the exercise of general jurisdiction, plaintiffs’ asser-
tion of claims under the Alien Tort Statute (ATS), 28
U.S. C. §1350, and the Torture Victim Protection Act of
1991 (TVPA), 106 Stat. 73, note following 28 U.S. C.
§1350. See 644 F.3d, at 927 (“American federal courts, be
they in California or any other state, have a strong inter-
est in adjudicating and redressing international human
rights abuses.”). Recent decisions of this Court, however,
have rendered plaintiffs’ ATS and TVPA claims infirm.
See Kiobel v. Royal Dutch Petroleum Co., 569 U. S. ___,
___ (2013) (slip op., at 14) (presumption against extra-
territorial application controls claims under the ATS);
Mohamad v. Palestinian Authority, 566 U. S. ___, ___ (2012)
——————
connection between the forum and the episode-in-suit could justify the
exercise of specific jurisdiction. Then, in a second step, the court is to
consider several additional factors to assess the reasonableness of
entertaining the case. When a corporation is genuinely at home in the
forum State, however, any second-step inquiry would be superfluous.
  JUSTICE SOTOMAYOR fears that our holding will “lead to greater un-
predictability by radically expanding the scope of jurisdictional dis-
covery.” Post, at 14. But it is hard to see why much in the way of
discovery would be needed to determine where a corporation is at home.
JUSTICE SOTOMAYOR’s proposal to import Asahi’s “reasonableness” check
into the general jurisdiction determination, on the other hand, would
indeed compound the jurisdictional inquiry. The reasonableness factors
identified in Asahi include “the burden on the defendant,” “the interests
of the forum State,” “the plaintiff’s interest in obtaining relief,” “the
interstate judicial system’s interest in obtaining the most efficient
resolution of controversies,” “the shared interest of the several States in
furthering fundamental substantive social policies,” and, in the inter-
national context, “the procedural and substantive policies of other
nations whose interests are affected by the assertion of jurisdiction.”
480 U.S., at 113–115 (some internal quotation marks omitted). Impos-
ing such a checklist in cases of general jurisdiction would hardly
promote the efficient disposition of an issue that should be resolved
expeditiously at the outset of litigation.
                  Cite as: 571 U. S. ____ (2014)            23

                      Opinion of the Court

(slip op., at 1) (only natural persons are subject to liability
under the TVPA).
   The Ninth Circuit, moreover, paid little heed to the risks
to international comity its expansive view of general juris-
diction posed. Other nations do not share the uninhibited
approach to personal jurisdiction advanced by the Court of
Appeals in this case. In the European Union, for example,
a corporation may generally be sued in the nation in which
it is “domiciled,” a term defined to refer only to the loca-
tion of the corporation’s “statutory seat,” “central admin-
istration,” or “principal place of business.” European
Parliament and Council Reg. 1215/2012, Arts. 4(1), and
63(1), 2012 O. J. (L. 351) 7, 18. See also id., Art. 7(5), 2012
O. J. 7 (as to “a dispute arising out of the operations of a
branch, agency or other establishment,” a corporation may
be sued “in the courts for the place where the branch,
agency or other establishment is situated” (emphasis
added)). The Solicitor General informs us, in this regard,
that “foreign governments’ objections to some domestic
courts’ expansive views of general jurisdiction have in the
past impeded negotiations of international agreements on
the reciprocal recognition and enforcement of judgments.”
U. S. Brief 2 (citing Juenger, The American Law of Gen-
eral Jurisdiction, 2001 U. Chi. Legal Forum 141, 161–
162). See also U. S. Brief 2 (expressing concern that
unpredictable applications of general jurisdiction based on
activities of U. S.-based subsidiaries could discourage
foreign investors); Brief for Respondents 35 (acknowledg-
ing that “doing business” basis for general jurisdiction has
led to “international friction”). Considerations of interna-
tional rapport thus reinforce our determination that sub-
jecting Daimler to the general jurisdiction of courts in
California would not accord with the “fair play and sub-
stantial justice” due process demands. International Shoe,
326 U.S., at 316 (quoting Milliken v. Meyer, 311 U.S. 457,
463 (1940)).
24               DAIMLER AG v. BAUMAN

                    Opinion of the Court

                       *     *    *
  For the reasons stated, the judgment of the United
States Court of Appeals for the Ninth Circuit is
                                                 Reversed.
                 Cite as: 571 U. S. ____ (2014)            1

             SOTOMAYOR, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 11–965
                         _________________


       DAIMLER AG, PETITIONER v. BARBARA

                BAUMAN ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                      [January 14, 2014]


  JUSTICE SOTOMAYOR, concurring in the judgment.
  I agree with the Court’s conclusion that the Due Process
Clause prohibits the exercise of personal jurisdiction over
Daimler in light of the unique circumstances of this case.
I concur only in the judgment, however, because I cannot
agree with the path the Court takes to arrive at that
result.
  The Court acknowledges that Mercedes-Benz USA, LLC
(MBUSA), Daimler’s wholly owned subsidiary, has consid­
erable contacts with California. It has multiple facilities
in the State, including a regional headquarters. Each
year, it distributes in California tens of thousands of cars,
the sale of which generated billions of dollars in the year
this suit was brought. And it provides service and sales
support to customers throughout the State. Daimler has
conceded that California courts may exercise general
jurisdiction over MBUSA on the basis of these contacts,
and the Court assumes that MBUSA’s contacts may be
attributed to Daimler for the purpose of deciding whether
Daimler is also subject to general jurisdiction.
  Are these contacts sufficient to permit the exercise of
general jurisdiction over Daimler? The Court holds that
they are not, for a reason wholly foreign to our due process
jurisprudence. The problem, the Court says, is not that
Daimler’s contacts with California are too few, but that its
2                 DAIMLER AG v. BAUMAN

             SOTOMAYOR, J., concurring in judgment

contacts with other forums are too many. In other words,
the Court does not dispute that the presence of multiple
offices, the direct distribution of thousands of products
accounting for billions of dollars in sales, and continuous
interaction with customers throughout a State would be
enough to support the exercise of general jurisdiction over
some businesses. Daimler is just not one of those busi­
nesses, the Court concludes, because its California con­
tacts must be viewed in the context of its extensive “na­
tionwide and worldwide” operations. Ante, at 21, n. 20. In
recent years, Americans have grown accustomed to the
concept of multinational corporations that are supposedly
“too big to fail”; today the Court deems Daimler “too big for
general jurisdiction.”
   The Court’s conclusion is wrong as a matter of both
process and substance. As to process, the Court decides
this case on a ground that was neither argued nor passed
on below, and that Daimler raised for the first time in a
footnote to its brief. Brief for Petitioner 31–32, n. 5. As
to substance, the Court’s focus on Daimler’s operations out­
side of California ignores the lodestar of our personal
jurisdiction jurisprudence: A State may subject a defend­
ant to the burden of suit if the defendant has sufficiently
taken advantage of the State’s laws and protections
through its contacts in the State; whether the defendant
has contacts elsewhere is immaterial.
   Regrettably, these errors are unforced. The Court can
and should decide this case on the far simpler ground that,
no matter how extensive Daimler’s contacts with Califor­
nia, that State’s exercise of jurisdiction would be unrea­
sonable given that the case involves foreign plaintiffs
suing a foreign defendant based on foreign conduct, and
given that a more appropriate forum is available. Because
I would reverse the judgment below on this ground, I
concur in the judgment only.
                      Cite as: 571 U. S. ____ (2014)                        3

                 SOTOMAYOR, J., concurring in judgment

                              I
   I begin with the point on which the majority and I agree:
The Ninth Circuit’s decision should be reversed.
   Our personal jurisdiction precedents call for a two-part
analysis. The contacts prong asks whether the defendant
has sufficient contacts with the forum State to support
personal jurisdiction; the reasonableness prong asks
whether the exercise of jurisdiction would be unreasonable
under the circumstances. Burger King Corp. v. Rudze-
wicz, 471 U.S. 462, 475–478 (1985). As the majority
points out, all of the cases in which we have applied the
reasonableness prong have involved specific as opposed to
general jurisdiction. Ante, at 21, n. 20. Whether the
reasonableness prong should apply in the general jurisdic­
tion context is therefore a question we have never decided,1
and it is one on which I can appreciate the arguments on
both sides. But it would be imprudent to decide that
question in this case given that respondents have failed to
argue against the application of the reasonableness prong
during the entire 8-year history of this litigation. See
Brief for Respondents 11, 12, 13, 16 (conceding application

——————
   1 The Courts of Appeals have uniformly held that the reasonableness

prong does in fact apply in the general jurisdiction context. See Metro-
politan Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 573 (CA2
1996) (“[E]very circuit that has considered the question has held,
implicitly or explicitly, that the reasonableness inquiry is applicable to
all questions of personal jurisdiction, general or specific”); see also, e.g.,
Lakin v. Prudential Securities, Inc., 348 F.3d 704, 713 (CA8 2003);
Base Metal Trading, Ltd. v. OJSC “Novokuznetsky Aluminum Factory,”
283 F.3d 208, 213–214 (CA4 2002); Trierwelier v. Croxton & Trench
Holding Corp., 90 F.3d 1523, 1533 (CA10 1996); Amoco Egypt Oil Co.
v. Leonis Navigation Co., 1 F.3d 848, 851, n. 2 (CA9 1993); Donatelli v.
National Hockey League, 893 F.2d 459, 465 (CA1 1990); Bearry v.
Beech Aircraft Corp., 818 F.2d 370, 377 (CA5 1987). Without the
benefit of a single page of briefing on the issue, the majority casually
adds each of these cases to the mounting list of decisions jettisoned as a
consequence of today’s ruling. See ante, at 21, n. 20.
4                     DAIMLER AG v. BAUMAN

                SOTOMAYOR, J., concurring in judgment

of the reasonableness inquiry); Plaintiffs’ Opposition to
Defendant’s Motion to Quash Service of Process and to
Dismiss for Lack of Personal Jurisdiction in No. 04–
00194–RMW (ND Cal., May 16, 2005), pp. 14–23 (same).
As a result, I would decide this case under the reasonable­
ness prong without foreclosing future consideration of
whether that prong should be limited to the specific juris­
diction context.2
  We identified the factors that bear on reasonableness in
Asahi Metal Industry Co. v. Superior Court of Cal., Solano
Cty., 480 U.S. 102 (1987): “the burden on the defendant,
the interests of the forum State,” “the plaintiff ’s interest
in obtaining relief ” in the forum State, and the interests of
other sovereigns in resolving the dispute. Id., at 113–114.
We held in Asahi that it would be “unreasonable and
unfair” for a California court to exercise jurisdiction over a
claim between a Taiwanese plaintiff and a Japanese de­
fendant that arose out of a transaction in Taiwan, particu­
larly where the Taiwanese plaintiff had not shown that it
would be more convenient to litigate in California than in
Taiwan or Japan. Id., at 114.
  The same considerations resolve this case. It involves
Argentine plaintiffs suing a German defendant for conduct
that took place in Argentina. Like the plaintiffs in Asahi,
respondents have failed to show that it would be more
convenient to litigate in California than in Germany, a
——————
    2 While
          our decisions rejecting the exercise of personal jurisdiction
have typically done so under the minimum-contacts prong, we have
never required that prong to be decided first. See Asahi Metal Industry
Co. v. Superior Court of Cal., Solano Cty., 480 U.S. 102, 121 (1987)
(Stevens, J., concurring in part and concurring in judgment) (rejecting
personal jurisdiction under the reasonableness prong and declining to
consider the minimum-contacts prong because doing so would not be
“necessary”). And although the majority frets that deciding this case on
the reasonableness ground would be “a resolution fit for this day and
case only,” ante, at 21, n. 20, I do not understand our constitutional
duty to require otherwise.
                     Cite as: 571 U. S. ____ (2014)                   5

                SOTOMAYOR, J., concurring in judgment

sovereign with a far greater interest in resolving the
dispute. Asahi thus makes clear that it would be unrea­
sonable for a court in California to subject Daimler to its
jurisdiction.
                              II
  The majority evidently agrees that, if the reasonable­
ness prong were to apply, it would be unreasonable for
California courts to exercise jurisdiction over Daimler in
this case. See ante, at 20–21 (noting that it would be “exor­
bitant” for California courts to exercise general jurisdiction
over Daimler, a German defendant, in this “Argentina­
rooted case” brought by “foreign plaintiffs”). But instead
of resolving the case on this uncontroversial basis, the
majority reaches out to decide it on a ground neither argued
nor decided below.3
  We generally do not pass on arguments that lower
courts have not addressed. See, e.g., Cutter v. Wilkinson,
544 U.S. 709, 718, n. 7 (2005). After all, “we are a court of
review, not of first view.” Ibid. This principle carries even
greater force where the argument at issue was never
pressed below. See Glover v. United States, 531 U.S. 198,
205 (2001). Yet the majority disregards this principle,
basing its decision on an argument raised for the first time
——————
  3 The majority appears to suggest that Daimler may have presented

the argument in its petition for rehearing en banc before the Ninth
Circuit. See ante, at 5 (stating that Daimler “urg[ed] that the exercise
of personal jurisdiction . . . could not be reconciled with this Court’s
decision in Goodyear Dunlop Tires Operations, S. A. v. Brown, 564 U. S.
___ (2011)”). But Daimler’s petition for rehearing did not argue
what the Court holds today. The Court holds that Daimler’s Califor-
nia contacts would be insufficient for general jurisdiction even assum­
ing that MBUSA’s contacts may be attributed to Daimler. Daimler’s
rehearing petition made a distinct argument—that attribution of
MBUSA’s contacts should not be permitted under an “ ‘agency’ theory”
because doing so would “rais[e] significant constitutional concerns”
under Goodyear. Petition for Rehearing or Rehearing En Banc in No.
07–15386 (CA9), p. 9.
6                  DAIMLER AG v. BAUMAN

              SOTOMAYOR, J., concurring in judgment

in a footnote of Daimler’s merits brief before this Court.
Brief for Petitioner 32, n. 5 (“Even if MBUSA were a divi­
sion of Daimler AG rather than a separate corporation,
Daimler AG would still . . . not be ‘at home’ in California”).
  The majority’s decision is troubling all the more because
the parties were not asked to brief this issue. We granted
certiorari on the question “whether it violates due process
for a court to exercise general personal jurisdiction over a
foreign corporation based solely on the fact that an indi­
rect corporate subsidiary performs services on behalf of
the defendant in the forum State.” Pet. for Cert. i. At no
point in Daimler’s petition for certiorari did the company
contend that, even if this attribution question were de­
cided against it, its contacts in California would still be in-
sufficient to support general jurisdiction. The parties’ merits
briefs accordingly focused on the attribution-of-contacts
question, addressing the reasonableness inquiry (which
had been litigated and decided below) in most of the space
that remained. See Brief for Petitioner 17–37, 37–43;
Brief for Respondents 18–47, 47–59.
  In bypassing the question on which we granted certio­
rari to decide an issue not litigated below, the Court leaves
respondents “without an unclouded opportunity to air
the issue the Court today decides against them,” Comcast
Corp. v. Behrend, 569 U. S. ___, ___ (2013) (GINSBURG and
BREYER, JJ., dissenting) (slip op., at 3). Doing so “does
‘not reflect well on the processes of the Court.’ ” Ibid.
(quoting Redrup v. New York, 386 U.S. 767, 772 (1967)
(Harlan, J., dissenting)). “And by resolving a complex and
fact-intensive question without the benefit of full briefing,
the Court invites the error into which it has fallen.” 569
U. S., at ___ (slip op., at 3).
  The relevant facts are undeveloped because Daimler
conceded at the start of this litigation that MBUSA is
subject to general jurisdiction based on its California
contacts. We therefore do not know the full extent of those
                    Cite as: 571 U. S. ____ (2014)                  7

               SOTOMAYOR, J., concurring in judgment

contacts, though what little we do know suggests that
Daimler was wise to concede what it did. MBUSA imports
more than 200,000 vehicles into the United States and
distributes many of them to independent dealerships in
California, where they are sold. Declaration of Dr. Peter
Waskönig in Bauman v. DaimlerChrysler Corp., No. 04–
00194–RMW (ND Cal.), ¶ 10, p. 2. MBUSA’s California
sales account for 2.4% of Daimler’s worldwide sales, which
were $192 billion in 2004.4 And 2.4% of $192 billion is
$4.6 billion, a considerable sum by any measure. MBUSA
also has multiple offices and facilities in California, in­
cluding a regional headquarters.
  But the record does not answer a number of other
important questions. Are any of Daimler’s key files main­
tained in MBUSA’s California offices? How many employ­
ees work in those offices? Do those employees make
important strategic decisions or oversee in any manner
Daimler’s activities? These questions could well affect
whether Daimler is subject to general jurisdiction. After
all, this Court upheld the exercise of general jurisdiction
in Perkins v. Benguet Consol. Mining Co., 342 U.S. 437,
447–448 (1952)—which the majority refers to as a “text­
book case” of general jurisdiction, ante, at 10—on the basis
that the foreign defendant maintained an office in Ohio,
kept corporate files there, and oversaw the company’s
activities from the State. California-based MBUSA em­
ployees may well have done similar things on Daimler’s
behalf.5 But because the Court decides the issue without a
——————
  4 See DaimlerChrysler, Innovations for our Customers: Annual Report
2004, p. 22, http://www.daimler.com/Projects/c2c/channel/documents/
1364377_2004_DaimlerChrysler_Annual_Report.pdf (as visited on Jan. 8,
2014, and available in Clerk of Court’s case file).
  5 To be sure, many of Daimler’s key management decisions are un­

doubtedly made by employees outside California. But the same was
true in Perkins. See Perkins v. Benguet Consol. Min. Co., 88 Ohio App.
118, 124, 95 N.E.2d 5, 8 (1950) (per curiam) (describing management
8                     DAIMLER AG v. BAUMAN

                SOTOMAYOR, J., concurring in judgment

developed record, we will never know.
                            III
  While the majority’s decisional process is problematic
enough, I fear that process leads it to an even more trou­
bling result.
                              A
  Until today, our precedents had established a straight­
forward test for general jurisdiction: Does the defendant
have “continuous corporate operations within a state” that
are “so substantial and of such a nature as to justify suit
against it on causes of action arising from dealings entirely
distinct from those activities”? International Shoe Co. v.
Washington, 326 U.S. 310, 318 (1945); see also Helicop-
teros Nacionales de Colombia, S. A. v. Hall, 466 U.S. 408,
416 (1984) (asking whether defendant had “continuous
and systematic general business contacts”).6 In every case
where we have applied this test, we have focused solely on
the magnitude of the defendant’s in-state contacts, not the
relative magnitude of those contacts in comparison to the
defendant’s contacts with other States.
  In Perkins, for example, we found an Ohio court’s exer­
——————
decisions made by the company’s chief of staff in Manila and a purchas­
ing agent in California); see also n. 8, infra.
  6 While Helicopteros formulated the general jurisdiction inquiry as

asking whether a foreign defendant possesses “continuous and system­
atic general business contacts,” 466 U.S., at 416, the majority correctly
notes, ante, at 19, that International Shoe used the phrase “continuous
and systematic” in the context of discussing specific jurisdiction, 326
U.S., at 317. But the majority recognizes that International Shoe
separately described the type of contacts needed for general jurisdiction
as “continuous corporate operations” that are “so substantial” as to
justify suit on unrelated causes of action. Id., at 318. It is unclear why
our precedents departed from International Shoe’s “continuous and
substantial” formulation in favor of the “continuous and systematic”
formulation, but the majority does not contend—nor do I perceive—that
there is a material difference between the two.
                      Cite as: 571 U. S. ____ (2014)                     9

                 SOTOMAYOR, J., concurring in judgment

cise of general jurisdiction permissible where the presi­
dent of the foreign defendant “maintained an office,” “drew
and distributed . . . salary checks,” used “two active bank
accounts,” “supervised . . . the rehabilitation of the corpo­
ration’s properties in the Philippines,” and held “directors’
meetings,” in Ohio. 342 U.S., at 447–448. At no point did
we attempt to catalog the company’s contacts in forums
other than Ohio or to compare them with its Ohio con­
tacts. If anything, we intimated that the defendant’s Ohio
contacts were not substantial in comparison to its contacts
elsewhere. See id., at 438 (noting that the defendant’s
Ohio contacts, while “continuous and systematic,” were
but a “limited . . . part of its general business”).7
   We engaged in the same inquiry in Helicopteros. There,
we held that a Colombian corporation was not subject to
general jurisdiction in Texas simply because it occasion­
ally sent its employees into the State, accepted checks
drawn on a Texas bank, and purchased equipment and
services from a Texas company. In no sense did our anal­
ysis turn on the extent of the company’s operations beyond
——————
  7 The  majority suggests that I misinterpret language in Perkins that I
do not even cite. Ante, at 11, n. 8. The majority is quite correct that it
has found a sentence in Perkins that does not address whether most of
the Philippine corporation’s activities took place outside of Ohio. See
ante, at 11, n. 8 (noting that Perkins described the company’s “wartime
activities” as “necessarily limited,” 342 U.S., at 448). That is why I did
not mention it. I instead rely on a sentence in Perkins’ opening para­
graph: “The [Philippine] corporation has been carrying on in Ohio a
continuous and systematic, but limited, part of its general business.”
Id., at 438. That sentence obviously does convey that most of the
corporation’s activities occurred in “places other than Ohio,” ante, at 11,
n. 8. This is not surprising given that the company’s Ohio contacts
involved a single officer working from a home office, while its non-Ohio
contacts included significant mining properties and machinery operated
throughout the Philippines, Philippine employees (including a chief of
staff), a purchasing agent based in California, and board of directors
meetings held in Washington, New York, and San Francisco. Perkins,
88 Ohio App., at 123–124, 95 N.E.2d, at 8; see also n. 8, infra.
10                 DAIMLER AG v. BAUMAN

              SOTOMAYOR, J., concurring in judgment

Texas.
   Most recently, in Goodyear Dunlop Tires Operations,
S. A. v. Brown, 564 U. S. ___ (2011), our analysis again
focused on the defendant’s in-state contacts. Goodyear
involved a suit against foreign tire manufacturers by
North Carolina residents whose children had died in a bus
accident in France. We held that North Carolina courts
could not exercise general jurisdiction over the foreign
defendants. Just as in Perkins and Helicopteros, our
opinion in Goodyear did not identify the defendants’ con­
tacts outside of the forum State, but focused instead on the
defendants’ lack of offices, employees, direct sales, and
business operations within the State.
   This approach follows from the touchstone principle of
due process in this field, the concept of reciprocal fairness.
When a corporation chooses to invoke the benefits and
protections of a State in which it operates, the State ac­
quires the authority to subject the company to suit in its
courts. See International Shoe, 326 U.S., at 319 (“[T]o the
extent that a corporation exercises the privilege of con­
ducting activities within a state, it enjoys the benefits and
protection of the laws of that state” such that an “obliga­
tio[n] arise[s]” to respond there to suit); J. McIntyre Ma-
chinery, Ltd. v. Nicastro, 564 U. S. ___, ___ (2011) (plurality
opinion) (slip op., at 5) (same principle for general
jurisdiction). The majority’s focus on the extent of a corpo­
rate defendant’s out-of-forum contacts is untethered from
this rationale. After all, the degree to which a company
intentionally benefits from a forum State depends on its
interactions with that State, not its interactions else­
where. An article on which the majority relies (and on
which Goodyear relied as well, 564 U. S., at ___ (slip op.,
at 7)) expresses the point well: “We should not treat de­
fendants as less amenable to suit merely because they
carry on more substantial business in other states . . . .
[T]he amount of activity elsewhere seems virtually irrele­
                     Cite as: 571 U. S. ____ (2014)                   11

                SOTOMAYOR, J., concurring in judgment

vant to . . . the imposition of general jurisdiction over a
defendant.” Brilmayer et al., A General Look at General
Jurisdiction, 66 Texas L. Rev. 721, 742 (1988).
   Had the majority applied our settled approach, it would
have had little trouble concluding that Daimler’s Califor­
nia contacts rise to the requisite level, given the majority’s
assumption that MBUSA’s contacts may be attributed to
Daimler and given Daimler’s concession that those con­
tacts render MBUSA “at home” in California. Our cases
have long stated the rule that a defendant’s contacts with
a forum State must be continuous, substantial, and sys­
tematic in order for the defendant to be subject to that
State’s general jurisdiction. See Perkins, 342 U.S., at 446.
We offered additional guidance in Goodyear, adding the
phrase “essentially at home” to our prior formulation of
the rule. 564 U. S., at ___ (slip op., at 2) (a State may
exercise general jurisdiction where a defendant’s “affilia­
tions with the State are so ‘continuous and systematic’ as
to render [the defendant] essentially at home in the forum
State”). We used the phrase “at home” to signify that in
order for an out-of-state defendant to be subject to general
jurisdiction, its continuous and substantial contacts with a
forum State must be akin to those of a local enterprise
that actually is “at home” in the State. See Brilmayer,
supra, at 742.8
——————
  8 The majority views the phrase “at home” as serving a different

purpose—that of requiring a comparison between a defendant’s in-state
and out-of-state contacts. Ante, at 21, n. 20. That cannot be the correct
understanding though, because among other things it would cast grave
doubt on Perkins—a case that Goodyear pointed to as an exemplar of
general jurisdiction, 564 U. S., at ___ (slip op., at 11). For if Perkins
had applied the majority’s newly minted proportionality test, it would
have come out the other way.
  The majority apparently thinks that the Philippine corporate defend­
ant in Perkins did not have meaningful operations in places other than
Ohio. See ante, at 10–11, and n. 8. But one cannot get past the second
sentence of Perkins before realizing that is wrong. That sentence reads:
12                      DAIMLER AG v. BAUMAN

                  SOTOMAYOR, J., concurring in judgment

   Under this standard, Daimler’s concession that MBUSA
is subject to general jurisdiction in California (a concession
the Court accepts, ante, at 15, 17) should be dispositive.
For if MBUSA’s California contacts are so substantial and
the resulting benefits to MBUSA so significant as to make
MBUSA “at home” in California, the same must be true of
Daimler when MBUSA’s contacts and benefits are viewed
as its own. Indeed, until a footnote in its brief before this
Court, even Daimler did not dispute this conclusion for
eight years of the litigation.
                             B
     The majority today concludes otherwise. Referring to
——————
“The corporation has been carrying on in Ohio a continuous and sys­
tematic, but limited, part of its general business.” 342 U.S., at 438.
Indeed, the facts of the case set forth by the Ohio Court of Appeals
show just how “limited” the company’s Ohio contacts—which included a
single officer keeping files and managing affairs from his Ohio home
office—were in comparison with its “general business” operations
elsewhere. By the time the suit was commenced, the company had
resumed its considerable mining operations in the Philippines, “ ‘re­
building its properties’ ” there and purchasing “ ‘machinery, supplies
and equipment.’ ” 88 Ohio App., at 123–124, 95 N.E.2d, at 8. More­
over, the company employed key managers in other forums, including a
purchasing agent in San Francisco and a chief of staff in the Philip­
pines. Id., at 124, 95 N. E. 2d, at 8. The San Francisco purchasing
agent negotiated the purchase of the company’s machinery and supplies
“ ‘on the direction of the Company’s Chief of Staff in Manila,’ ” ibid., a
fact that squarely refutes the majority’s assertion that “[a]ll of Ben­
guet’s activities were directed by the company’s president from within
Ohio,” ante, at 11, n. 8. And the vast majority of the company’s board of
directors meetings took place outside Ohio, in locations such as Wash­
ington, New York, and San Francisco. 88 Ohio App., at 125, 94 N.E.
2d, at 8.
    In light of these facts, it is all but impossible to reconcile the result in
Perkins with the proportionality test the majority announces today.
Goodyear’s use of the phrase “at home” is thus better understood to
require the same general jurisdiction inquiry that Perkins required: An
out-of-state business must have the kind of continuous and substantial
in-state presence that a parallel local company would have.
                     Cite as: 571 U. S. ____ (2014)                   13

                SOTOMAYOR, J., concurring in judgment

the “continuous and systematic” contacts inquiry that has
been taught to generations of first-year law students as
“unacceptably grasping,” ante, at 19, the majority an­
nounces the new rule that in order for a foreign defendant
to be subject to general jurisdiction, it must not only pos­
sess continuous and systematic contacts with a forum
State, but those contacts must also surpass some unspeci­
fied level when viewed in comparison to the company’s
“nationwide and worldwide” activities. Ante, at 21, n. 20.9
   Neither of the majority’s two rationales for this propor­
tionality requirement is persuasive. First, the majority
suggests that its approach is necessary for the sake of
predictability. Permitting general jurisdiction in every
State where a corporation has continuous and substantial
contacts, the majority asserts, would “scarcely permit out­
of-state defendants ‘to structure their primary conduct
with some minimum assurance as to where that conduct
will and will not render them liable to suit.’ ” Ante, at 21
(quoting Burger King Corp., 471 U.S., at 472). But there
is nothing unpredictable about a rule that instructs multi­
national corporations that if they engage in continuous
and substantial contacts with more than one State, they
will be subject to general jurisdiction in each one. The
majority may not favor that rule as a matter of policy, but
such disagreement does not render an otherwise routine
——————
  9 I accept at face value the majority’s declaration that general juris­

diction is not limited to a corporation’s place of incorporation and
principal place of business because “a corporation’s operations in a
forum other than its formal place of incorporation or principal place of
business may be so substantial and of such a nature as to render the
corporation at home in the State.” Ante, at 20, n. 19; see also ante, at
19. Were that not so, our analysis of the defendants’ in-state contacts
in Perkins v. Benguet Consol. Mining Co., 342 U.S. 437 (1952), Helicop-
teros Nacionales de Colombia, S. A. v. Hall, 466 U.S. 408 (1984), and
Goodyear would have been irrelevant, as none of the defendants in
those cases was sued in its place of incorporation or principal place of
business.
14                DAIMLER AG v. BAUMAN

             SOTOMAYOR, J., concurring in judgment

test unpredictable.
   Nor is the majority’s proportionality inquiry any more
predictable than the approach it rejects. If anything, the
majority’s approach injects an additional layer of uncer­
tainty because a corporate defendant must now try to
foretell a court’s analysis as to both the sufficiency of its
contacts with the forum State itself, as well as the relative
sufficiency of those contacts in light of the company’s
operations elsewhere. Moreover, the majority does not
even try to explain just how extensive the company’s
in-state contacts must be in the context of its global oper-
ations in order for general jurisdiction to be proper.
   The majority’s approach will also lead to greater unpre­
dictability by radically expanding the scope of jurisdic­
tional discovery. Rather than ascertaining the extent of a
corporate defendant’s forum-state contacts alone, courts
will now have to identify the extent of a company’s con­
tacts in every other forum where it does business in order
to compare them against the company’s in-state contacts.
That considerable burden runs headlong into the major-
ity’s recitation of the familiar principle that “ ‘[s]imple
jurisdictional rules . . . promote greater predictability.’ ”
Ante, at 18–19 (quoting Hertz Corp. v. Friend, 559 U.S.
77, 94 (2010)).
   Absent the predictability rationale, the majority’s sole
remaining justification for its proportionality approach is
its unadorned concern for the consequences. “If Daimler’s
California activities sufficed to allow adjudication of this
Argentina-rooted case in California,” the majority la­
ments, “the same global reach would presumably be avail­
able in every other State in which MBUSA’s sales are
sizable.” Ante, at 20.
   The majority characterizes this result as “exorbitant,”
ibid., but in reality it is an inevitable consequence of the
rule of due process we set forth nearly 70 years ago, that
there are “instances in which [a company’s] continuous
                  Cite as: 571 U. S. ____ (2014)             15

              SOTOMAYOR, J., concurring in judgment

corporate operations within a state” are “so substantial
and of such a nature as to justify suit against it on causes
of action arising from dealings entirely distinct from those
activities,” International Shoe, 326 U.S., at 318. In the
era of International Shoe, it was rare for a corporation to
have such substantial nationwide contacts that it would be
subject to general jurisdiction in a large number of States.
Today, that circumstance is less rare. But that is as it
should be. What has changed since International Shoe is
not the due process principle of fundamental fairness but
rather the nature of the global economy. Just as it was
fair to say in the 1940’s that an out-of-state company could
enjoy the benefits of a forum State enough to make it
“essentially at home” in the State, it is fair to say today that
a multinational conglomerate can enjoy such extensive
benefits in multiple forum States that it is “essentially
at home” in each one.
   In any event, to the extent the majority is concerned
with the modern-day consequences of International Shoe’s
conception of personal jurisdiction, there remain other
judicial doctrines available to mitigate any resulting un­
fairness to large corporate defendants. Here, for instance,
the reasonableness prong may afford petitioner relief. See
supra, at 3–4. In other cases, a defendant can assert the
doctrine of forum non conveniens if a given State is a
highly inconvenient place to litigate a dispute. See Gulf
Oil Corp. v. Gilbert, 330 U.S. 501, 508–509 (1947). In still
other cases, the federal change of venue statute can pro­
vide protection. See 28 U.S. C. §1404(a) (permitting
transfers to other districts “[f]or the convenience of parties
and witnesses” and “in the interests of justice”). And to
the degree that the majority worries these doctrines are
not enough to protect the economic interests of multina­
tional businesses (or that our longstanding approach to
general jurisdiction poses “risks to international comity,”
ante, at 22), the task of weighing those policy concerns
16                    DAIMLER AG v. BAUMAN

                SOTOMAYOR, J., concurring in judgment

belongs ultimately to legislators, who may amend state
and federal long-arm statutes in accordance with the
democratic process. Unfortunately, the majority short
circuits that process by enshrining today’s narrow rule of
general jurisdiction as a matter of constitutional law.
                             C
   The majority’s concern for the consequences of its deci­
sion should have led it the other way, because the rule
that it adopts will produce deep injustice in at least four
respects.
   First, the majority’s approach unduly curtails the
States’ sovereign authority to adjudicate disputes against
corporate defendants who have engaged in continuous and
substantial business operations within their boundaries.10
The majority does not dispute that a State can exercise
general jurisdiction where a corporate defendant has its
corporate headquarters, and hence its principal place of
business within the State. Cf. Hertz Corp., 559 U.S., at
93. Yet it never explains why the State should lose that
power when, as is increasingly common, a corporation
“divide[s] [its] command and coordinating functions among
officers who work at several different locations.” Id., at
95–96. Suppose a company divides its management func­
tions equally among three offices in different States, with
one office nominally deemed the company’s corporate
headquarters. If the State where the headquarters is
located can exercise general jurisdiction, why should the

——————
  10 States  will of course continue to exercise specific jurisdiction in
many cases, but we have never held that to be the outer limit of the
States’ authority under the Due Process Clause. That is because the
two forms of jurisdiction address different concerns. Whereas specific
jurisdiction focuses on the relationship between a defendant’s chal­
lenged conduct and the forum State, general jurisdiction focuses on the
defendant’s substantial presence in the State irrespective of the loca­
tion of the challenged conduct.
                 Cite as: 571 U. S. ____ (2014)           17

             SOTOMAYOR, J., concurring in judgment

other two States be constitutionally forbidden to do the
same? Indeed, under the majority’s approach, the result
would be unchanged even if the company has substantial
operations within the latter two States (and even if the
company has no sales or other business operations in the
first State). Put simply, the majority’s rule defines the
Due Process Clause so narrowly and arbitrarily as to
contravene the States’ sovereign prerogative to subject to
judgment defendants who have manifested an unqualified
“intention to benefit from and thus an intention to submit
to the[ir] laws,” J. McIntyre, 564 U. S., at ___ (plurality
opinion) (slip op., at 5).
   Second, the proportionality approach will treat small
businesses unfairly in comparison to national and multi­
national conglomerates. Whereas a larger company will
often be immunized from general jurisdiction in a State on
account of its extensive contacts outside the forum, a small
business will not be. For instance, the majority holds
today that Daimler is not subject to general jurisdiction in
California despite its multiple offices, continuous opera­
tions, and billions of dollars’ worth of sales there. But
imagine a small business that manufactures luxury vehi­
cles principally targeting the California market and that
has substantially all of its sales and operations in the
State—even though those sales and operations may
amount to one-thousandth of Daimler’s. Under the major­
ity’s rule, that small business will be subject to suit in
California on any cause of action involving any of its activ­
ities anywhere in the world, while its far more pervasive
competitor, Daimler, will not be. That will be so even if
the small business incorporates and sets up its headquar­
ters elsewhere (as Daimler does), since the small business’
California sales and operations would still predominate
when “apprais[ed]” in proportion to its minimal “nation­
wide and worldwide” operations, ante, at 21, n. 20.
   Third, the majority’s approach creates the incongruous
18                    DAIMLER AG v. BAUMAN

                SOTOMAYOR, J., concurring in judgment

result that an individual defendant whose only contact
with a forum State is a one-time visit will be subject to
general jurisdiction if served with process during that
visit, Burnham v. Superior Court of Cal., County of Marin,
495 U.S. 604 (1990), but a large corporation that owns
property, employs workers, and does billions of dollars’
worth of business in the State will not be, simply because
the corporation has similar contacts elsewhere (though the
visiting individual surely does as well).
   Finally, it should be obvious that the ultimate effect of
the majority’s approach will be to shift the risk of loss
from multinational corporations to the individuals harmed
by their actions. Under the majority’s rule, for example, a
parent whose child is maimed due to the negligence of a
foreign hotel owned by a multinational conglomerate will
be unable to hold the hotel to account in a single U. S.
court, even if the hotel company has a massive presence in
multiple States. See, e.g., Meier v. Sun Int’l Hotels, Ltd.,
288 F.3d 1264 (CA11 2002).11 Similarly, a U. S. business
that enters into a contract in a foreign country to sell its
products to a multinational company there may be unable
to seek relief in any U. S. court if the multinational com­
pany breaches the contract, even if that company has
considerable operations in numerous U. S. forums. See,
e.g., Walpex Trading Co. v. Yacimientos Petroliferos
Fiscales Bolivianos, 712 F. Supp. 383 (SDNY 1989).12
——————
  11 See  also, e.g., Woods v. Nova Companies Belize Ltd., 739 So. 2d
617, 620–621 (Fla. App. 1999) (estate of decedent killed in an overseas
plane crash permitted to sue responsible Belizean corporate defendant
in Florida courts, rather than Belizean courts, based on defendant’s
continuous and systematic business contacts in Florida).
   12 The present case and the examples posited involve foreign corpo­

rate defendants, but the principle announced by the majority would
apply equally to preclude general jurisdiction over a U. S. company that
is incorporated and has its principal place of business in another U. S.
State. Under the majority’s rule, for example, a General Motors auto­
worker who retires to Florida would be unable to sue GM in that State
                     Cite as: 571 U. S. ____ (2014)                     19

                 SOTOMAYOR, J., concurring in judgment

Indeed, the majority’s approach would preclude the plain­
tiffs in these examples from seeking recourse anywhere in
the United States even if no other judicial system was
available to provide relief. I cannot agree with the major-
ity’s conclusion that the Due Process Clause requires these
results.
                           * * *
  The Court rules against respondents today on a ground
that no court has considered in the history of this case,
that this Court did not grant certiorari to decide, and that
Daimler raised only in a footnote of its brief. In doing so,
the Court adopts a new rule of constitutional law that is
unmoored from decades of precedent. Because I would
reverse the Ninth Circuit’s decision on the narrower
ground that the exercise of jurisdiction over Daimler
would be unreasonable in any event, I respectfully concur
in the judgment only.




—————— 

for disabilities that develop from the retiree’s labor at a Michigan parts 

plant, even though GM undertakes considerable business operations in

Florida. See Twitchell, The Myth of General Jurisdiction, 101 Harv. L. 

Rev. 610, 670 (1988).